             Case 2:20-cr-00197-RAJ Document 112 Filed 03/19/21 Page 1 of 3




01

02

03

04

05

06                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
07                                      AT SEATTLE

08 UNITED STATES OF AMERICA,              )
                                          )             CASE NO. CR20-197 RAJ
09         Plaintiff,                     )
                                          )
10         v.                             )
                                          )             DETENTION ORDER
11   SANTOS ANTONIO CARO,                 )
                                          )
12         Defendant.                     )
     ____________________________________ )
13

14
     Offense charged:       Conspiracy to Distribute Controlled Substances; Possession of
15
     Methamphetamine and Heroin with Intent to Distribute; Asset Forfeiture Allegations
16
     Date of Detention Hearing:    March 19, 2021.
17
            The Court, having conducted a detention hearing pursuant to 18 U.S.C. § 3142(f), and
18
     based upon the factual findings and statement of reasons for detention hereafter set forth, finds
19
     that no condition or combination of conditions which defendant can meet will reasonably assure
20
     the appearance of defendant as required and the safety of other persons and the community.
21
            FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION
22



     DETENTION ORDER
     PAGE -1
            Case 2:20-cr-00197-RAJ Document 112 Filed 03/19/21 Page 2 of 3




01         1.      Defendant has been charged with a drug offense, the maximum penalty of which

02 is in excess of ten years. There is therefore a rebuttable presumption against defendant as to

03 both dangerousness and flight risk, under 18 U.S.C. § 3142(e).

04         2.      Defendant has a lengthy criminal record, including failures to appear with

05 warrant activity, absconding from supervision and incurring new charges while on supervision.

06 He has convictions for hindering prosecution and fleeing arrest. Defendant was on federal

07 supervision for a 2015 firearms charge when a large quantity of methamphetamine was

08 allegedly found in his vehicle during the investigation leading to the instant charges. The

09 AUSA proffers the proposed release address was the location of drug trafficking related to the

10 instant charges. The AUSA also proffers defendant was given the opportunity self-surrender

11 on these charges in November 2020 and subsequently, but did not do so and was ultimately

12 arrested by law enforcement.

13         3.      Taken as a whole, the record does not effectively rebut the presumption that no

14 condition or combination of conditions will reasonably assure the appearance of the defendant

15 as required and the safety of the community.

16      It is therefore ORDERED:

17      1. Defendant shall be detained pending trial and committed to the custody of the Attorney

18         General for confinement in a correction facility separate, to the extent practicable, from

19         persons awaiting or serving sentences or being held in custody pending appeal;

20      2. Defendant shall be afforded reasonable opportunity for private consultation with

21         counsel;

22      3. On order of the United States or on request of an attorney for the Government, the person



     DETENTION ORDER
     PAGE -2
           Case 2:20-cr-00197-RAJ Document 112 Filed 03/19/21 Page 3 of 3




01        in charge of the corrections facility in which defendant is confined shall deliver the

02        defendant to a United States Marshal for the purpose of an appearance in connection

03        with a court proceeding; and

04     4. The Clerk shall direct copies of this Order to counsel for the United States, to counsel

05        for the defendant, to the United States Marshal, and to the United State Pretrial Services

06        Officer.

07        DATED this 19th day of March, 2021.

08

09                                                      A
                                                        Mary Alice Theiler
10                                                      United States Magistrate Judge

11

12

13

14

15

16

17

18

19

20

21

22



     DETENTION ORDER
     PAGE -3
